     Case 2:21-cv-03100-JVS Document 12 Filed 07/21/21 Page 1 of 1 Page ID #:321



1

2

3

4

5

6

7

8                              UNITED STATES DISTRICT COURT
9                            CENTRAL DISTRICT OF CALIFORNIA
10
     In re: Arthur Gonzalez,        )                CV 21-03100JVS
11                                  )
               Debtor,              )                ORDER OF DISMISSAL
12                                  )
                                    )
                                    )
13                                  )
                                    )
14                                  )
                                    )
15                                  )
                                    )
16   _______________________ ______ )
17          The Court having issued an Order to Show Cause on June 11, 2021 as to why this
18   action should not be dismissed for lack of prosecution, and to date no response having
19   been filed,
20          IT IS HEREBY ORDERED that this action is dismissed without prejudice for
21   failure to prosecute.

22
     DATED: 7/21/21
23
                                                   ___________________________
24                                                 James V. Selna
                                                   United States District Judge
25

26

27

28
